Citation Nr: 0301611
Decision Date: 01/21/03	Archive Date: 06/02/03

DOCKET NO. 01-08 463               DATE JAN 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota

THE ISSUE

Entitlement to an effective date for an award of service connection
for major depression with post-traumatic stress disorder (PTSD),
prior to June 13, 1994.

REPRESENTATION

Appellant represented by: South Dakota Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to September
1983.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 2001 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO), Sioux Falls, South
Dakota that denied the veteran's claim for an earlier effective
date for an award of service connection for a psychiatric
disability.

In a December 10, 2001 decision, the Board denied the veteran's
claim for an earlier effective date for an award of service
connection for a psychiatric disability, prior to June 13, 1994.
The veteran appealed the Board!s decision to the United States
Court of Appeals for Veterans Claims (Court). In an Order, dated
October 2, 2002, the Court vacated the December 10, 2001 Board
decision and dismissed the appeal for lack of jurisdiction with a
finding that the appeal had become moot by virtue of the death of
the appellant. In the Order, it was noted that on September 5,
2002, counsel for the appellant had filed an unopposed motion to
dismiss the appeal because of the appellant's death. It was also
stated that accompanying the motion, was a copy of the appellant's
death certificate, reflecting that the appellant died on July 21,
2002.

FINDINGS OF FACT

1. The veteran in this case served on active duty from January 1980
to September 1983.

2. On July 24, 2002, the VA was notified by the veteran's
representative that the veteran had died on July 21, 2002.

2 -

3. By an Order of the Court dated October 2, 2002, the Board was
notified that its December 10, 2001 decision had been vacated.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 2002); 38 C.F.R. 20.1302 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp. 2002); 38
C.F.R. 20.1302 (2002).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (2002).

ORDER

The appeal is dismissed.

U.R. POWELL 
Member, Board of Veterans' Appeals

3 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

4 -



